Filed 3/15/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 58







Tyson A. Follman, 		Plaintiff and Appellee



v.



Helen M. Follman, 

n/k/a Helen M. Early-Tinker, 		Defendant and Appellant







No. 20160246







Appeal from the District Court of Ramsey County, Northeast Judicial District, the Honorable Lee A. Christofferson, Judge.



AFFIRMED.



Per Curiam.



Michael P. Hurly, P.O. Box 838, Devils Lake, N.D. 58301-0838, for plaintiff and appellee; submitted on brief.



Joshua Nyberg, 1712 Main Avenue, Suite 202, Fargo, N.D. 58103, for defendant and appellant.

Follman v. Follman

No. 20160246



Per Curiam.

[¶1]	Helen Early-Tinker appealed from a district court amended judgment awarding Tyson Follman primary residential responsibility of their child, and from an order denying her motion to continue an evidentiary hearing.  Early-Tinker argues the court erred in awarding Follman primary residential responsibility.  Although each party requested primary residential responsibility of the child, she argues the court should have considered maintaining equal residential responsibility between the parties.  She also argues the court abused its discretion in denying her motion for a continuance before the hearing and abused its discretion in limiting the length of the hearing.  Because Early-Tinker did not request the court to consider maintaining joint residential responsibility, we conclude the court did not err by not considering joint residential responsibility.  We also conclude the court’s award of primary residential responsibility to Follman was not clearly erroneous, and the court did not abuse its discretion in denying her motion for a continuance and limiting the length of the hearing.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers